Citation Nr: 1330180	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-48 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fibromyalgia (also claimed as Gulf War syndrome, muscle soreness, joint pains, fatigue, nose bleeds, and headaches).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2008, September 2008, and July 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before a Decision Review Officer at the RO was conducted in May 2010.  The Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge (VLJ) in May 2013.  Transcripts of the proceedings are of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to service connection for fibromyalgia on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's appeal of the June 1998 rating decision that denied the claim of entitlement to service connection for muscle soreness, joint pains, fatigue, nosebleeds and headaches due to undiagnosed illness was not perfected and is final.

2.  The December 2001 rating decision that denied the claim of entitlement to service connection for joint pain and headaches due to undiagnosed illness was not appealed and is final.

3.  Some of the evidence received since those rating decisions bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for fibromyalgia.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for fibromyalgia (also claimed as Gulf War syndrome, muscle soreness, joint pains, fatigue, nose bleeds, and headaches).  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition to reopen the claim for service connection for fibromyalgia and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  New and Material Evidence

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date). 

For purposes of 38 C.F.R. § 3.317 , "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In January 1997, the Veteran requested service connection for muscle soreness, muscle stiffness, joint pains, fatigue, nosebleeds, and headaches due to undiagnosed illness.  Service connection for these conditions was denied by a rating decision in June 1998 because the evidence did not establish that the conditions at issue arose during service Southwest Asia theatre of operations, or became manifest to a compensable degree since then.  The Veteran filed a timely notice of disagreement (NOD) regarding muscle soreness, muscle stiffness, joint pains, fatigue, and headaches.   The Veteran was afforded a statement of the case (SOC) in September 1998, and a supplemental statement of the case (SSOC) in November 1998.  He was advised with the SSOC that a substantive appeal had not yet been received and was needed to continue his appeal.  However, he did not file a timely substantive appeal to the January 1998 rating decision.  Therefore, the June 1998 rating decision is final.  

In August 1999, the Veteran again requested service connection for joint pain and headaches due to undiagnosed illness.  In November 2001 and December 2001 rating decisions, the claims were again denied because the evidence did not establish that the conditions at issue arose during service in the Southwest Asia theatre of operations, or became manifest to a compensable degree since then.

The Veteran did not file a notice of disagreement with the November 2001 and December 2001 rating decisions and no additional evidence not already of record pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decisions became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103, 20.1105 (2013).  

In August 2007, the Veteran requested service connection for muscle soreness and stiffness, joint pain, fatigue, nose bleeds and headaches due to undiagnosed illness.  An August 2008 rating decision denied service connection for headaches and nosebleeds because new and material evidence was not submitted.  A September 2008 rating decision denied service connection for fibromyalgia and chronic diarrhea, both due to an undiagnosed illness.  A July 2009 rating decision found that new and material evidence was not submitted to reopen the claim for service connection for fibromyalgia (also claimed as muscle soreness, joint pains, fatigue, nose bleeds, headaches, and chronic diarrhea).  In July 2009 the Veteran filed an NOD, specifically disagreeing with the August 2008, September 2008 and July 2009 rating decisions.  In a November 2011 rating decision, service connection for chronic diarrhea, diagnosed as irritable bowel syndrome, was granted.

The evidence received subsequent to the December 2001 rating decisions consists of a treatment records from private physician's assistant, B.A.M. noting that the Veteran had a "history of fibromyalgia" and that medication was prescribed for the condition in March 2008 and thereafter.  In addition, a VA rheumatology physician, in a May 2013 treatment addendum, stated that the Veteran's symptoms and examination are consistent with the diagnosis of fibromyalgia.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Specifically, this evidence notes diagnosis and treatment for a chronic multisymptom illness, i.e., fibromyalgia.  Thus, such evidence is new and material, and the claim for service connection for fibromyalgia is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for fibromyalgia (also claimed as Gulf War syndrome, muscle soreness, joint pains, fatigue, nose bleeds, and headaches) is reopened, and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim on the merits.  

VA fibromyalgia examinations were conducted in February 2010 and July 2010.  Both examiners stated that palpation for the presence of trigger points found no objective signs of fibromyalgia per the American College of Rheumatology Criteria for the Classification of Fibromyalgia.  However, at his hearing in May 2013, the Veteran testified that he has been treated by a primary care physician (Dr. SWH) at the Salem, Virginia, VA Medical Center (MC) since the early 2000's.  See hearing transcript (T.) at 6.  He also testified that this VA physician performed a trigger point check for fibromyalgia and prescribed medication for fibromyalgia when he started with the physician.  T. at 8.  However, the earliest treatment records from this VA physician are dated in December 2007.  Therefore, remand is necessary to obtain these VA treatment records.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  The Veteran should be afforded another VA fibromyalgia examination which considers the VA rheumatology physician's May 2013 treatment report, and any additional pertinent evidence obtained.  Therefore, the Veteran will be afforded another examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records from 2000 to December 2007, and since June 2010 from the VAMC in Salem, Virginia.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for fibromyalgia, muscle soreness, joint pains, fatigue, nose bleeds, and headaches.  After securing any necessary release, request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.   

3.  Schedule the Veteran for a VA fibromyalgia examination by a physician to determine whether he suffers from fibromyalgia, and to obtain an opinion as to whether such disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran symptomatology (including muscle soreness, joint pains, fatigue, nose bleeds, and headaches) supports a diagnosis of fibromyalgia or otherwise represents an undiagnosed illness related to his Persian Gulf service.  The examiner should comment on the VA rheumatology physician who prepared the May 2013 treatment report stating that the Veteran's symptoms and examination are consistent with the diagnosis of fibromyalgia.  A complete rationale for all opinions expressed should be provided

4.  After completing the above development to the extent possible and any additional development deemed necessary, the claim should be adjudicated on the merits.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


